Exhibit 10.23(b)
AMENDMENT NO. 2 TO EMPLOYMENT AGREEMENT
          This Amendment no. 2 to Employment Agreement (this “Amendment”) is
entered into as of December 21, 2010, between JetBlue Airways Corporation, a
Delaware corporation (the “Company”) and Dave Barger (“Executive”).
          WHEREAS, Executive became the Chief Executive Officer of the Company
on May 10, 2007.
          WHEREAS, on February 11, 2008, Executive and the Company entered into
an Employment Agreement and Executive and the Company amended such Agreement as
of July 8, 2009 (as amended, the “Employment Agreement”). (Capitalized terms
used in this Amendment without definition shall have the meanings given to them
in the Employment Agreement.)
          WHEREAS, in the Employment Agreement, the Term of Executive’s
employment is defined as the period ending on February 13, 2013 (if not earlier
terminated by the parties).
          WHEREAS, at the request and direction of the Board of Directors of the
Company, the parties now desire to enter into this Amendment to extend the
Employment Term through February 11, 2015.
     NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, the parties agree that the Employment Agreement is hereby
amended as follows:

  1.   The “Term of Employment” described in Section 2 of the Employment
Agreement is hereby amended to be that period beginning on the Effective Date of
the Employment Agreement and ending on February 11, 2015, unless sooner
terminated in accordance with the terms of the Employment Agreement.

Except as specifically amended above, all other provisions of the Employment
Agreement shall remain in full force and effect.
     IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the
date first written above.

            JetBlue Airways Corporation
      By:   /s/ James G. Hnat         Name:   James G. Hnat        Title:  
Executive Vice President and General Counsel      ACCEPTED AND AGREED TO:
      /s/ Dave Barger       Dave Barger           

 